DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
a means for arranging the at least one group of membrane fibres in the bunch together and for connecting the at least one group of membrane fibres to a manifold so that, in use, gas can flow within the lumen of the membrane fibre” in claim 1-3, 5-6, 11-17, and 20-24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
In the current case, the limitation “a means for arranging the at least one group of membrane fibres in the bunch together and for connecting the at least one group of membrane fibres to a manifold so that, in use, gas can flow within the lumen of the membrane fibre” is accompanied by a recitation of sufficient structure, “a connector or overmold, … at each end of the at least one group of membrane fibres; … the connector or overmold having an inlet with a non-circular cross-sectional shape for receiving the membrane fibres, an outlet configured for connection to the manifold, and a funnel section intermediate the inlet and outlet sections”, for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 3, 5-6, 11-17, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102826652 A by LIANG RUIJIE et. al. (per Examiner provided EPO translation).
Regarding claim(s) 1 & 17 & 23, LIANG teaches a membrane-aerated biofilm reactor (see ¶ [0006] “the internally aerated hollow fiber biofilm carrier module is placed in a biological culture tank, and air is distributed to the inner cavity of the hollow fiber membrane”) comprising:
a housing (see Fig. 5, housing 14); and
At least one membrane fibre bunch (1 & 103) comprising:
At least one group of membrane fibres (103d & 103e) arranged in a bunch (see Fig. 1, fiber module 103), with each fibre having a lumen containing a gas phase (see Description at ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that the inner cavity of the hollow fiber (103d)”); and
a means (102, 103a & 103b) for arranging the at least one group of membrane fibres in the bunch together and for connecting (101) the at least one group of membrane fibres to a manifold (see Fig. 3, manifolds 2 or 7 are connected to the membrane fibers by the header comprising the items 102 & 103a; see also ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that the inner cavity of the hollow fiber (103d) on the upper air pipe (2), the carrier element (1) and the lower water collecting pipe (3) form a passage.”);
where the a means (102, 103a & 103b) for arranging the at least one group of membrane fibres in the bunch together is a connector or overmold (102, 103a & 103b),
the connector or overmold (102, 103a & 103b) configured to arrange and maintain, at each end of the at least one group of membrane fibres (see Fig. 1, connector (102, 103a & 103b at the top end of the membrane fibers 103d) so that in use gas can flow within the lumen of the membrane (see ¶ [0006] “the internally aerated hollow fiber 
wherein the membrane fibres (103b) in the bunch (103) are arranged together by a connector or overmold (102, 103a & 103b), the connector or overmold (102, 103a & 103b) configured to arrange and maintain the membrane fibres in the bunch in a spaced-apart configuration from one another (see ¶ [0007] “The packaging groove (103a) is an annular cavity matching with the bottom of the cloth air cavity component (102), the inner wall of the cavity has a circumferential rib (103c), and the edge of one end of the packaging groove (103a) has a cloth A number of fixing bolt tables matching the outer edges of the bottom of the air cavity component (102), the fiber module (103) is constructed in this way, and consists of a number of hollow fibers (103d) and solid fibers (103e) of the same length in a curtain shape parallel They are arranged at intervals, and both ends are encapsulated in the encapsulating groove (103a) with encapsulating resin (103b) at one time. After the encapsulating resin (103b) is cured, the encapsulating resin (103b) on the end surface of the encapsulating groove (103a) is sealed with a special tool[] Cut flat and expose the inner cavity at both ends of the hollow fiber (103d) encapsulated thereon.”; see also Fig. 2),
the connector or overmold (102, 103a & 103c) having:
an inlet (103a & 103b) with a non-circular cross-sectional shape for receiving the membrane fibers (see Figs. 1 & 2; showing that the inlet 103b has an elliptical shape),
an outlet (102a) configured for connection to the manifold (2 & 3) (see ¶ [0007] “Perforate a row of holes on the two walls of the upper air distribution tube (2) and the lower air collection tube (3) along the length direction. The distance between the holes is greater than the thickness of the carrier element (1). The size of the circular nozzle (102a) on the air distribution cavity part (102) matches, and the number of openings is equal to the 
a funnel section (104) intermediate the inlet (103a & 103b) and outlet (102a) sections,
whereby the connector or overmold (102, 103a & 103b) funnels the membrane fibres towards the manifold (see ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that the inner cavity of the hollow fiber (103d) on the upper air pipe (2), the carrier element (1) and the lower water collecting pipe (3) form a passage.”),
wherein the inlet (103a & 103b) of the connector or overmold (102, 103a & 103b) and membrane fibre bunch both have a non-circular cross-sectional shape that is elongated along at least one radial axis or along at least two different radial axes (see Figs. 1 & 2; showing that the inlet 103b has an elliptical shape and the fiber bundle 103e & 103b is also arranged in an non-circular cross-section, a rectangle within the inlet 103b).
LIANG is silent as to where the non-circular profile shape being selected from the group consisting of a three-pointed star, a four-pointed star, a five-pointed star, a cross-shape, and a chevron.
However, it has been determined that where the only difference between the prior art and the claims are matters relating to ornamentation only, and have no mechanical function, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.I.
Further, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
claim(s) 3, LIANG teaches the membrane fibre bunch according to Claim 1.
The membrane fibre bunch of LIANG is fully capable of performing the functional limitation(s) of being “attached at either end to an air supply manifold and a connector or overmold” (see ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that the inner cavity of the hollow fiber (103d) on the upper air pipe (2), the carrier element (1) and the lower water collecting pipe (3) form a passage.”); Fig. 3, air supply manifolds 2 & 3; and Fig. 1; showing the top and bottom connectors being equivalent structures comprising the elements 102, 103a & 103c). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 5, LIANG teaches the membrane fibre bunch according to Claim 1.
The connector or overmold of LIANG is fully capable of performing the functional limitation(s) of being “attached separately to an air supply manifold” (see ¶ [0007] “Perforate a row of holes on the two walls of the upper air distribution tube (2) and the lower air collection tube (3) along the length direction. The distance between the holes is greater than the thickness of the carrier element (1). The size of the circular nozzle (102a) on the air distribution cavity part (102) matches, and the number of openings is equal to the number of carrier elements (1) to be mounted thereon.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
claim(s) 6, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches wherein the connector or overmold (102, 103a & 103b) is configured to be attached separately to an air supply manifold (2 & 3); and
wherein the connector or overmold (102, 103a & 103b) is attached to the air supply manifold by a push-fit type fitting (102a) or affixed directly thereto (see ¶ [0007] “Perforate a row of holes on the two walls of the upper air distribution tube (2) and the lower air collection tube (3) along the length direction. The distance between the holes is greater than the thickness of the carrier element (1). The size of the circular nozzle (102a) on the air distribution cavity part (102) matches, and the number of openings is equal to the number of carrier elements (1) to be mounted thereon.”).
Regarding claim(s) 11, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches where the fibres in a bunch are parallel and ideally co-extensive (see Fig. 1, fibers 103d; see also ¶ [0010] “The inner aeration hollow fiber biofilm carrier module is characterized in that the hollow fiber (103d) and the solid fiber (103e) of the carrier element (1) are arranged in parallel and spaced apart in a curtain shape.”).
Regarding claim(s) 12, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches an array (see Figs. 3-5) comprising:
a plurality of membrane fibre bunches of Claims 1 (bunches 1) arranged in sequence (see Figs. 3-5; showing a plurality of the bunches 1).
Regarding claim(s) 13, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches an array (see Figs. 3-5) comprising:

in which the plurality of membrane fibre bunches (1) are in fluid communication with each other (see Fig. 3-5, are in fluid communication with each other via manifolds 2 & 3 and also through the volume of fluid which surrounds them all within housing 14).
Regarding claim(s) 14, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches an array (see Figs. 3-5) comprising:
a plurality of membrane fibre bunches of Claims 1 (bunches 1) arranged in sequence (see Figs. 3-5; showing a plurality of the bunches 1);
in which the plurality of membrane fibre bunches (1) are in fluid communication with each other (see Fig. 3-5, are in fluid communication with each other via manifolds 2 & 3 and also through the volume of fluid which surrounds them all within housing 14); and
in which each membrane fibre bunch (1) comprises a separate connector or overmold (102, 103a & 103b; and ¶ [0007] “Perforate a row of holes on the two walls of the upper air distribution tube (2) and the lower air collection tube (3) along the length direction. The distance between the holes is greater than the thickness of the carrier element (1). The size of the circular nozzle (102a) on the air distribution cavity part (102) matches, and the number of openings is equal to the number of carrier elements (1) to be mounted thereon.”).
Regarding claim(s) 15, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches membrane cassette (see Figs. 3-5) comprising:
a plurality of arrays (see Fig. 4, showing a left side array and a right side array of the cassette) comprising:
a plurality of membrane fibre bunches of Claims 1 (bunches 1) arranged side-by-side (see Figs. 3-5; showing a plurality of the bunches 1); and

Regarding claim(s) 16, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches membrane cassette (see Figs. 3-5) comprising:
a plurality of arrays (see Fig. 4; showing a left side array and a right side array of the cassette) comprising:
a plurality of membrane fibre bunches of Claims 1 (bunches 1) arranged side-by-side (see Figs. 3-5; showing a plurality of the bunches 1); and
attached to an upper and lower air manifold (manifolds 2 & 3; see also (see ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that the inner cavity of the hollow fiber (103d) on the upper air pipe (2), the carrier element (1) and the lower water collecting pipe (3) form a passage.”); and
in which the number of membrane fibres bunches (1) in a membrane cassette (see Fig. 5) can be any number selected from 2 to 100 membrane fibre bunches (see Fig. 5, showing 12 membrane bunches “1”).
Regarding claim(s) 20, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches a membrane assembly (see Figs. 3-5) for use in a membrane-aerated biofilm reactor (see ¶ [0006] “the internally aerated hollow fiber biofilm carrier module is placed in a biological culture tank, and air is distributed to the inner cavity of the hollow fiber membrane”) comprising:
the membrane fibre bunch as claimed in Claims 1 (1);
with the connector or overmold (102, 103a & 103b) disposed at each end of the bunch of membrane fibres (1) bunch (see ¶ [0009] “The inner aeration hollow fiber biofilm 
configured to constrain the bunch of membrane fibres (103d) in a non-circular cross-sectional shape along a substantial length of the bunch of membrane fibres (see Figs. 1 & 2; showing that the inlet 130b has an elliptical shape).
Regarding claim(s) 21, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches a membrane assembly (see Figs. 3-5) for use in a membrane-aerated biofilm reactor (see ¶ [0006] “the internally aerated hollow fiber biofilm carrier module is placed in a biological culture tank, and air is distributed to the inner cavity of the hollow fiber membrane”) comprising:
the membrane fibre bunch as claimed in Claims 1 (1);
with the connector or overmold (102, 103a & 103b) disposed at each end of the membrane fibre bunch (see ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that the inner cavity of the hollow fiber (103d) on the upper air pipe (2), the carrier element (1) and the lower water collecting pipe (3) form a passage.” Fig. 3, air supply manifolds 5 & 6; and Fig. 1; showing the top and bottom connectors being equivalent structures comprising the elements 102, 103a & 103c); and
configured to constrain the bunch of fibres in a non-circular cross-sectional shape along a substantial length of the fibres (see Figs. 1 & 2; showing that the inlet 103b has an elliptical shape), and
including a plurality of groups of membrane fibres (103b) arranged in a bunch (1),
in which each membrane fibre bunch (bunches 1) comprises a connector or overmold (102, 103a & 103b) disposed at each end of the membrane fibre bunch (see ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that 
Regarding claim(s) 22 & 24, LIANG teaches the membrane fibre bunch according to Claim 1.
LIANG further teaches a membrane-aerated biofilm reactor (see ¶ [0006] “the internally aerated hollow fiber biofilm carrier module is placed in a biological culture tank, and air is distributed to the inner cavity of the hollow fiber membrane”) comprising:
a membrane cassette (see Figs. 3-5) comprising:
at least one membrane bunches of claim 1 (see Fig. 3, bunches 1); and
a gas inlet manifold and a gas outlet manifold (manifolds 2 & 3) operatively connected to the connector or overmold (102, 103a & 103b) disposed at each end of the at least one membrane fibre bunch (manifolds 2 & 3; see also ¶ [0009] “The inner aeration hollow fiber biofilm carrier module is characterized in that the inner cavity of the hollow fiber (103d) on the upper air pipe (2), the carrier element (1) and the lower water collecting pipe (3) form a passage.” Fig. 3, air supply manifolds 5 & 6; and Fig. 1; showing the top and bottom connectors being equivalent structures comprising the elements 102, 103a & 103c).
Response to Amendment
Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC § 102 previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see Remarks at page 7-8, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered, but they are not persuasive. Because, the amendments to the claims have overcome the prior rejections, new ground(s) of rejection is made in view of LIANG.
It has been determined that where the only difference between the prior art and the claims are matters relating to ornamentation only, and have no mechanical function, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.I.
Further, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
In the current case, there is no indication or evidence in the record that the selection between a three-pointed star, a four-pointed star, a five-pointed star, a cross-shape, and a chevron (emphasis adde) has any mechanical function or is anything more than a recitation of the relative dimensions of the membrane fibre bunch.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fibers are tapered inwards from the inlet 10 towards the outlet 8, (see REM, filed 11/08/2021, page 7-8) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s interpretation of the claim limitation “whereby the connector or overmold funnels the membrane fibres towards the manifold” (claim 1, limitation 4, lines 3-4); under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, 
In the current case, the applicant’s remarks fail to disavow the full scope of the claim term (see REM, filed 11/08/2021, page 7-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773